The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 14/905,246, filed January 14, 2016, now U.S. Patent No. 10,899,756 B2, which is a National Stage (371) entry of PCT Application No. PCT/US2014/047031, filed July 17, 2014, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/847,280, filed July 17, 2013.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed January 20, 2021 (33 pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08b, the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 14/905,246, filed January 14, 2016, which is a National Stage (371) entry of PCT Application No. PCT/US2014/047031, filed July 17, 2014, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/847,280, filed July 17, 2013. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 61/847,280, filed July 17, 2013, fails to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of this application. Specifically, the ‘280 disclosure fails to provide sufficient written support for Applicant’s instantly claimed compounds of formula (I) of claim 1, e.g., the compounds in which Z may be N, R14 may be halogen or –(C1-C6)-haloalkyl, B may be N, R15 may be -OR17, -OH or halogen, R16 may be -OR17, -OH or halogen, or R2 may be halogen. Also, the ‘280 disclosure fails to provide sufficient written support for each of Applicant’s specifically claimed species of formula (I) that appear in instant claims 16-17. As Applicant’s dependent claims 2-15 do not narrow the scope of compounds of formula (I) to those that do find adequate written support in the prior-filed ‘280 disclosure, they propagate the subject matter that is unsupported in Applicant’s earlier-filed disclosure. As such, Applicant is not entitled to the benefit of the earlier filing date of the ‘280 application.
The disclosure of prior-filed PCT Application No. PCT/US2014/047031, filed July 17, 2014, and U.S. Patent Application No. 14/905,246, filed January 14, 2016, also fail to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of this application. Specifically, the ‘031 or ‘246 disclosure fails to provide sufficient written support for Applicant’s instantly claimed compounds of formula (I) of claim 1 in which R2 is, generically, “halogen”. Though the prior-filed ‘031 or ‘246 disclosure exemplify compounds in which the R2 substitution is, specifically, fluorine or chlorine (see, e.g., ‘031, Table 4, p.74; ‘246, Table 4, p.74), such disclosure is made solely in the context of these particular embodiments of compounds (not of the broader generic formula (I)) and also do not suggest that Applicant contemplated the broader substitution of any “halogen” as now recited in the instant claims (e.g., iodine or bromine, which would be within the scope of the broader term “halogen”, but were not described in the prior disclosures). As Applicant’s dependent claims 2-15 and 18-24 carry forward this limitation of R2 as “halogen” or fluorine within the broader scope of formula (I), they propagate the subject matter that is unsupported in Applicant’s earlier-filed disclosures. As such, Applicant’s claims 1-15 and 18-24 are not entitled to the benefit of the earlier filing date of the ‘031 or ‘246 disclosure. 
Accordingly, the effective filing date of claims 16-17 is July 17, 2014 (the filing date of PCT Application No. PCT/US2014/047031), and the effective filing date of claims 1-15 and 18-24 is December 30, 2020 (the filing date of the instant application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objection to the Claims
Claims 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-10, 13 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiorito et al. (“Identification of a Novel 1,2,3,4-Tetrahydrobenzo[b][1,6]naphthyridine Analogue as a Potent Phosphodiesterase 5 Inhibitor with Improved Aqueous Solubility for the Treatment of Alzheimer’s Disease”, Journal of Medicinal Chemistry, 2017; 60:8858-8875, cited by Applicant on the 01/20/21 IDS).
Fiorito et al. teaches the synthesis of phosphodiesterase 5 (PDE5) inhibitors of the structure 
    PNG
    media_image1.png
    114
    119
    media_image1.png
    Greyscale
, which are (i) compound 6a, in which R is Me, R1 is hydrogen, and X is COMe; (ii) compound 6b, in which R is Et, R1 is hydrogen, and X is COMe; (iii) compound 6c, in which R is Ac, R1 is hydrogen, and X is COMe; (iv) compound 6d, in which R is Ac, R1 is hydrogen, and X is COCF3; (v) compound 6e, in which R is Ac, R1 is hydrogen, and X is N; (vi) compound 6f, in which R is Ac, R1 is hydrogen, and X is CF; and (vii) compound 6g, in which R is Ac, R1 is F, and X is COMe (Scheme 1, p.8859). Fiorito et al. further teaches the selection of compound 6c (2-acetyl-10-((3-chloro-4-methoxybenzyl)amino-1,2,3,4-tetrahydrobenzo[b][1,6]naphthyridine-8-carbonitrile) for its potency in inhibiting PDE5 and in vitro IC50 of 0.056 nM, as well as improved aqueous solubility, for use in an APP/PS1 mouse model of Alzheimer’s disease (AD) to determine its effects in improving memory loss (abstract; col.2, para.2, p.8866). Fiorito et al. teaches that the APP/PS1 mice were treated with compound 6c (3 mg/kg, ip1) daily for 3 weeks and compared to vehicle-treated APP/PS1 and wild-type (WT) mice (col.2, para.2, p.8866-col.1, para.1, p.8866). Fiorito et al. teaches that treatment with compound 6c was effective to rescue contextual learning in APP/PS1 mice without affecting memory in WT mice, and was also capable of rescuing spatial working memory (col.1, para.1, p.8867). Fiorito et al. teaches that treatment with compound 6c improved learning and memory deficits in this APP/PS1 mouse model of AD (abstract; col.1, para.5, p.8867). Fiorito et al. teaches that administration of compound 6c to APP/PS1 mice in an amount of 3 mg/kg intraperitoneally for 3 weeks at the age of 3-4 months was also effective to restore long-term potentiation in the mice as compared to non-treated mice, thereby suggesting the effect of compound 6c on potentiating synaptic plasticity (col.2, para.1, p.8865; Fig.5, p.8865). 
The compounds of Fiorito et al. correspond to Applicant’s instantly claimed formula (I) in which A is NR4; R4 is hydrogen; B is CR16; R16 is hydrogen; V is a bond; W is a bond; X is -CH2- (a C1-alkylene); Y is NR5; R5 is methyl or ethyl (a C1- or C2-alkyl), or -C(O)R7, wherein R7 is methyl; Z is CR2 or N; R2 is fluorine (a halogen) or -OR6, wherein R6 is methyl (a C1-alkyl) or -CF3 (a C1-haloalkyl); R1 is chlorine (a halogen); R3 is -CN; R14 is hydrogen or fluorine (a halogen); R15 is hydrogen; m is 1; n is 2; and the sum of m+n is the integer 3. 
In claim 18, Applicant requires a composition comprising a compound of formula (I) and a pharmaceutically acceptable carrier. 
Fiorito et al. teaches the formulation of the disclosed compound 6c (2-acetyl-10-((3-chloro-4-methoxybenzyl)amino-1,2,3,4-tetrahydrobenzo[b][1,6]naphthyridine-8-carbonitrile) in a 2% DMSO and 2% TWEEN vehicle, thereby meeting the requirements of Applicant’s claim 18.
In claim 19, Applicant recites “[a] method of treating neurodegenerative disease in a subject in need thereof” via administering “a therapeutically effective amount” of a compound of formula (I) to the subject.
In claim 20, Applicant further limits the neurodegenerative disease to AD.
In claim 22, Applicant recites “[a] method of improving memory in a subject” via administering a therapeutically effective amount of a compound of formula (I) to the subject. 
In claim 23, Applicant further specifies that the subject has a neurodegenerative disease.
In claim 24, Applicant further specifies that the neurodegenerative disease is AD.
Fiorito et al. teaches administration of the PDE5 inhibitor compound 6c (2-acetyl-10-((3-chloro-4-methoxybenzyl)amino-1,2,3,4-tetrahydrobenzo[b][1,6]naphthyridine-8-carbonitrile) to an APP/PS1 mouse model of AD in an amount of 3 mg/kg intraperitoneally, and observed improvement in learning and memory deficits in the treated mice. 
In claim 21, Applicant recites “[a] method of increasing long-term potentiation in a subject” via administering a “therapeutically effective amount” of a compound of formula (I) to the subject. 
Fiorito et al. teaches administration of the PDE5 inhibitor compound 6c (2-acetyl-10-((3-chloro-4-methoxybenzyl)amino-1,2,3,4-tetrahydrobenzo[b][1,6]naphthyridine-8-carbonitrile) to an APP/PS1 mouse model of AD in an amount of 3 mg/kg intraperitoneally and observed a restoration of long-term potentiation and potentiation of synaptic plasticity in the treated mice. 
Applicant is reminded that the effective filing date of claims 1-10, 13 and 18-24 is December 30, 2020 (the filing date of the instant application; see above, under the heading “Priority”), such that Fiorito’s publication in 2017 predates this effective filing date by more than one year.
Therefore, claims 1-10, 13 and 18-24 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

2.	Claims 1-4, 7-13 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al. (WO 2013/109738 A1; Published July 25, 2013, cited by Applicant on the 01/20/21 IDS).
Landry et al. teaches benzo[b][1,6]naphthyridine derivative compounds of formula (I), which has the structure 
    PNG
    media_image2.png
    206
    173
    media_image2.png
    Greyscale
, in which A is O or NR4; V is a bond or C(O); W is a bond or NR13; X is –(C1-C3)-alkyl, C(O), S, S(O), or S(O)2; Y is NR5, O or S; R1 is hydrogen, halogen or –(C1-C6)-haloalkyl; R2 is hydrogen or –OR6; R3 is –CN or halogen; R4 is hydrogen or –(C1-C3)-alkyl; R5 is hydrogen, -(C1-C3)-alkyl, -(C3-C5)-cycloalkyl, –C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl; R7 is independently hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or aryl; R8 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, -(C3-C8)-cycloalkyl, -NR9R10, -S(O)2R11, or heterocycle; R9 and R10 are each, e.g., hydrogen; R13 is hydrogen, -(C1-C6)-alkyl, -(C3-C5)-cycloalkyl, -C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; and m and n are each 0, 1, 2, or 3, provided that the sun of m+n is an integer from 2-4, or a pharmaceutically acceptable salt or tautomer thereof, provided that R1 and R2 are not both hydrogen when V and W are each a bond, Y is NR5, A is NR4, X is CO, n is 2 and m is 1 (p.2-4, para.[0009]). Landry et al. further teaches a composition comprising a compound of formula (I) with a pharmaceutically acceptable carrier (p.4, para.[0013]). Landry et al. teaches the administration of a therapeutically effective amount of a compound of formula (I) to a subject for treating a neurodegenerative disease, particularly wherein the neurodegenerative disease is AD (p.4, para.[0015]). Landry et al. also teaches administration of a therapeutically effective amount of a compound of formula (I) to a subject for increasing long-term potentiation in the subject, or for improving memory, particularly for improving memory in a subject with a neurodegenerative disease, particularly wherein the neurodegenerative disease is AD (p.4, para.[0016]-[0017]). Landry et al. exemplifies specific compounds of formula (I), including 
    PNG
    media_image3.png
    181
    175
    media_image3.png
    Greyscale
, in which R5 is methyl2 (Ex.2, Compound B, 10-[(3-chloro-4-methoxybenzyl)amino]-2-methyl-1,2,3,4-tetrahydrobenzo[b][1,6]napthyridine-8-carbonitrile, p.25, para.[00137]-p.27, para.[00147]) or ethyl3 (Ex.3, Compound C, 10-[(3-chloro-4-methoxybenzyl)amino]-2-ethyl-1,2,3,4-tetrahydrobenzo[b][1,6]napthyridine-8-carbonitrile, p.27, para.[00148]-[00149]); 
    PNG
    media_image4.png
    138
    129
    media_image4.png
    Greyscale
(Ex.5, Compound E4, 6-[(3-chloro-4-methoxybenzyl)amino]-5-oxo-2,3,4,5-tetrahydro-1H-[1,4]diazepino[5,6-b]quinoline-8-carbonitrile, p.29, para.[00165]-p.33, para.[00181]); and 
    PNG
    media_image5.png
    130
    140
    media_image5.png
    Greyscale
(Ex.8, Compound H5, 2-acetyl-10-[(3-chloro-4-methoxybenzyl)amino]-1,2,3,4-tetrahydrobenzo[b][1,6]naphthyridine-8-carbonitrile, p.36, para.[00208]-p.37, para.[00214]). 
The compounds of Landry et al. correspond to Applicant’s instantly claimed formula (I) in which A is O or NR4; V is a bond or C(O); W is a bond or NR13; B is CR16; R16 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, -(C3-C8)-cycloalkyl, or heterocycle; X is –(C1-C3)-alkyl, C(O), S, S(O), or S(O)2; Y is NR5, O or S; Z is CR2; R2 is hydrogen or –OR6; R1 is halogen or –(C1-C6)-haloalkyl; R3 is –CN or halogen; R4 is hydrogen or –(C1-C3)-alkyl; R5 is hydrogen, -(C1-C3)-alkyl, -(C3-C5)-cycloalkyl, –C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl; R7 is independently hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or aryl; R13 is hydrogen, -(C1-C6)-alkyl, -(C3-C5)-cycloalkyl, -C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R14 is hydrogen; R15 is hydrogen; and m and n are each 0, 1, 2, or 3, and the sun of m+n is an integer from 2-4.
Applicant is reminded that the effective filing date of claims 1-4, 7-13 and 18-24 is December 30, 2020 (the filing date of the instant application; see above, under the heading “Priority”), such that Landry’s publication in 2013 predates this effective filing date by more than one year.
Therefore, claims 1-4, 7-13 and 18-24 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

3.	Claims 1-13, 15 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al. (U.S. Patent Application Publication No. 2016/0152612 A1; 2016).
Landry et al. teaches benzo[b][1,6]naphthyridine derivative compounds of formula (I), which has the structure 
    PNG
    media_image6.png
    194
    159
    media_image6.png
    Greyscale
, wherein A is O or NR4; B is CR16 or N; V is a bond or C(O); W is a bond or NR13; X is –(C1-C3)-alkyl, C(O), S, S(O), S(O)2 or –(C1-C3)-alkyl substituted with at least one D; Y is NR5, O or S; Z is C or N; R1 is hydrogen, halogen or –(C1-C6)-haloalkyl; R2 is hydrogen or -OR6; R3 is hydrogen, -OMe, -CF3, -CN or halogen; R4 is hydrogen or –(C1-C3)-alkyl; R5 is hydrogen, -(C1-C3)-alkyl, -(C3-C5)-cycloalkyl, -C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl or –(C3-C8)-cycloalkyl; R7 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl or aryl; R13 is hydrogen, -(C1-C6)-alkyl, -(C3-C5)-cycloalkyl, -C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R14 is hydrogen, halogen or –(C1-C6)-haloalkyl; R15 is hydrogen, -OR17, -OH or halogen; R16 is hydrogen, -OR17, -OH or halogen; R17 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl, and m and n are each 0, 1, 2, or 3, provided that the sum of m+n is an integer from 1-4, or a pharmaceutically acceptable salt or tautomer thereof, provided that R1 and R2 are not both hydrogen when V and W are each a bond, Y is NR5, A is NR4, X is CO, n is 2 and m is 1 (p.1, para.[0009]-p.2, para.[0011]). Landry et al. further teaches a composition comprising a compound of formula (I) with a pharmaceutically acceptable carrier (p.2, para.[0015]). Landry et al. teaches the administration of a therapeutically effective amount of a compound of formula (I) to a subject for treating a neurodegenerative disease, particularly wherein the neurodegenerative disease is AD (p.2, para.[0017]). Landry et al. also teaches administration of a therapeutically effective amount of a compound of formula (I) to a subject for increasing long-term potentiation in the subject, or for improving memory, particularly for improving memory in a subject with a neurodegenerative disease, particularly wherein the neurodegenerative disease is AD (p.2, para.[0018]-[0019]). Landry et al. exemplifies specific compounds of formula (I), including 
    PNG
    media_image3.png
    181
    175
    media_image3.png
    Greyscale
, in which R5 is methyl6 (Ex.2, Compound B, 10-[(3-chloro-4-methoxybenzyl)amino]-2-methyl-1,2,3,4-tetrahydrobenzo[b][1,6]napthyridine-8-carbonitrile, p.11, para.[00139]-p.12, para.[00144]) or ethyl7 (Ex.3, Compound C, 10-[(3-chloro-4-methoxybenzyl)amino]-2-ethyl-1,2,3,4-tetrahydrobenzo[b][1,6]napthyridine-8-carbonitrile, p.12, para.[00145]); 
    PNG
    media_image4.png
    138
    129
    media_image4.png
    Greyscale
(Ex.5, Compound E8, 6-[(3-chloro-4-methoxybenzyl)amino]-5-oxo-2,3,4,5-tetrahydro-1H-[1,4]diazepino[5,6-b]quinoline-8-carbonitrile, p.14, para.[00153]-p.16, para.[00161]); 
    PNG
    media_image5.png
    130
    140
    media_image5.png
    Greyscale
(Ex.8, Compound H9, 2-acetyl-10-[(3-chloro-4-methoxybenzyl)amino]-1,2,3,4-tetrahydrobenzo[b][1,6]naphthyridine-8-carbonitrile, p.18, para.[00174]-p.19, para.[00176]); and 
    PNG
    media_image7.png
    197
    203
    media_image7.png
    Greyscale
(Ex.32, Compound AB10, p.38; Table 5, p.39).
Applicant is reminded that the effective filing date of claims 1-13, 15 and 18-24 is December 30, 2020 (the filing date of the instant application; see above, under the heading “Priority”), such that Landry’s publication in 2016 predates this effective filing date by more than one year.
Therefore, claims 1-13, 15 and 18-24 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-4, 7, 9-10, 13 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,626,113 B2.
‘113 recites compounds of formula (I), which has the structure 
    PNG
    media_image2.png
    206
    173
    media_image2.png
    Greyscale
, wherein A is NR4; V is a bond; W is a bond; X is –(C1-C3)-alkyl; Y is NR5; R1 is halogen or –(C1-C6)-haloalkyl; R2 is –OR6; R3 is –CN or halogen; R4 is hydrogen or –(C1-C3)-alkyl; R5 is hydrogen, -(C1-C6)-alkyl, or –C(O)R7; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl; R7 is independently hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or aryl; R8 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, -(C3-C8)-cycloalkyl, or heterocycle; and m and n are each 1 or 2, or a pharmaceutically acceptable salt or tautomer thereof (patent claims 1-9). 
The compounds of the ‘113 patent claims correspond to Applicant’s instantly claimed compounds of formula (I), in which R1 is halogen or –(C1-C6)-haloalkyl; Z is CR2; R2 is OR6; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl; R14 is hydrogen; X is  –(C1-C3)-alkyl; A is NR4; R4 is hydrogen or –(C1-C3)-alkyl; R3 is –CN or halogen; R15 is hydrogen; B is CR16; R16 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, -(C3-C8)-cycloalkyl, or heterocycle; V is a bond; W is a bond; Y is NR5; R5 is hydrogen, -(C1-C3)-alkyl, or –C(O)R7; R7 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or aryl; and m and n are each 1 or 2 (which, thus, ensure that the sum of m + n is an integer from 1-4, since m + n when m and n are each 1 or 2 must be 2-4), or a pharmaceutically acceptable salt or tautomer thereof. 
‘113 also recites a composition comprising a compound of formula (I) and a pharmaceutically acceptable carrier (patent claim 10). 
‘113 also recites a method of increasing long-term potentiation in a subject comprising administering a therapeutically effective amount of a compound of formula (I), particularly wherein the subject has a neurodegenerative disease, more particularly wherein the neurodegenerative disease is AD (patent claims 11-13).
‘113 also recites a method of improving memory in a subject comprising administering a therapeutically effective amount of a compound of formula (I), particularly wherein the subject has a neurodegenerative disease, more particularly wherein the neurodegenerative disease is AD (patent claims 14-16).
This is a non-provisional nonstatutory double patenting rejection. 

5.	Claims 1-4, 7-13 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,899,756 B2. 
‘756 recites compounds of formula (I), which has the structure 
    PNG
    media_image8.png
    185
    166
    media_image8.png
    Greyscale
, wherein A is O or NR4; B is CR16 or N; V is a bond or C(O); W is a bond; X is –(C1-C3)-alkyl, C(O), S, S(O), S(O)2 or –(C1-C3)-alkyl substituted with at least one D; Y is NR5 or O; Z is CR2 or N; R1 is halogen or –(C1-C6)-haloalkyl; R2 is -OR6; R3 is hydrogen, -OMe, -CF3, -CN or halogen; R4 is hydrogen or –(C1-C3)-alkyl; R5 is hydrogen, -(C1-C3)-alkyl, -(C3-C5)-cycloalkyl, -C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl or –(C3-C8)-cycloalkyl; R7 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl or aryl; R14 is hydrogen, halogen or –(C1-C6)-haloalkyl; R15 is hydrogen, -OR17, -OH or halogen; R16 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, -(C3-C8)-cycloalkyl, heterocycle, -OR17, -OH or halogen; R17 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl, and m and n are each 0, 1, 2, or 3, provided that the sum of m+n is an integer from 1-4 (patent claims 1-19). 
The compounds of the ‘756 patent claims correspond to Applicant’s instantly claimed compounds of formula (I), in which A is O or NR4; B is CR16 or N; V is a bond or C(O); W is a bond; X is –(C1-C3)-alkyl, C(O), S, S(O), S(O)2 or –(C1-C3)-alkyl substituted with at least one D; Y is NR5 or O; Z is CR2 or N; R1 is halogen or –(C1-C6)-haloalkyl; R2 is -OR6; R3 is hydrogen, -OMe, -CF3, -CN or halogen; R4 is hydrogen or –(C1-C3)-alkyl; R5 is hydrogen, -(C1-C3)-alkyl, -(C3-C5)-cycloalkyl, -C(O)R7, -C(O)OR7, -C(O)N(R7)2, or -S(O)2R7; R6 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl or –(C3-C8)-cycloalkyl; R7 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl or aryl; R14 is hydrogen, halogen or –(C1-C6)-haloalkyl; R15 is hydrogen, -OR17, -OH or halogen; R16 is hydrogen, -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, -(C3-C8)-cycloalkyl, heterocycle, -OR17, -OH or halogen; R17 is -(C1-C6)-alkyl, -(C1-C6)-haloalkyl, or –(C3-C8)-cycloalkyl, and m and n are each 0, 1, 2, or 3, provided that the sum of m+n is an integer from 1-4.
‘756 also recites a composition comprising a compound of formula (I) and a pharmaceutically acceptable carrier (patent claim 20). 
‘756 also recites a method of treating a neurodegenerative disease in a subject in need thereof comprising administering a therapeutically effective amount of a compound of formula (I) to said subject, particularly wherein the disease is AD (patent claims 21-22). 
‘756 also recites a method of increasing long-term potentiation in a subject comprising administering a therapeutically effective amount of a compound of formula (I) to the subject (patent claim 23).
‘756 also recites a method of improving memory in a subject comprising administering a therapeutically effective amount of a compound of formula (I), particularly wherein the subject has a neurodegenerative disease, more particularly wherein the neurodegenerative disease is AD (patent claims 24-26).
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-13, 15 and 18-24 is proper.
Claims 14 and 16-17 are objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fiorito et al. teaches that intraperitoneal injection of 3 mg/kg compound 6c was performed using 2% DMSO and 2% TWEEN vehicle, or vehicle (2% DMSO and 2% TWEEN) alone (col.1, para.4, p.8873).
        2 Landry’s Compound B of Ex.2 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is methyl (a C1-alkyl), n is 2, W is a bond, and m+n is 3.
        3 Landry’s Compound C of Ex.3 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is ethyl (a C2-alkyl), n is 2, W is a bond, and m+n is 3.
        4 Landry’s Compound E of Ex.5 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is C(O), m is 0, Y is NR5, R5 is hydrogen, n is 2, W is NR13, R13 is hydrogen, and m+n is 2.
        5 Landry’s Compound H of Ex.8 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is -C(O)R7, R7 is methyl (a C1-alkyl), n is 2, W is a bond, and m+n is 3.
        6 Landry’s Compound B of Ex.2 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is methyl (a C1-alkyl), n is 2, W is a bond, and m+n is 3.
        7 Landry’s Compound C of Ex.3 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is ethyl (a C2-alkyl), n is 2, W is a bond, and m+n is 3.
        8 Landry’s Compound E of Ex.5 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is C(O), m is 0, Y is NR5, R5 is hydrogen, n is 2, W is NR13, R13 is hydrogen, and m+n is 2.
        9 Landry’s Compound H of Ex.8 corresponds to Applicant’s instantly claimed formula (I), in which R1 is chloride (halogen), Z is CR2, R2 is -OR6, R6 is methyl (a C1-alkyl), R14 is hydrogen, X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is -C(O)R7, R7 is methyl (a C1-alkyl), n is 2, W is a bond, and m+n is 3.
        10 Landry’s Compound AB of Ex.32 corresponds to Applicant’s instantly claimed formula (I), in which R1 is fluorine (halogen), Z is CR2, R2 is fluorine (halogen), R14 is fluorine (halogen), X is -CH2- (a C1-alkylene), A is NR4, R4 is hydrogen, R3 is -CN, R15 is hydrogen, B is CR16, R16 is hydrogen, V is a bond, m is 1, Y is NR5, R5 is -C(O)R7, R7 is methyl (a C1-alkyl), n is 2, W is a bond, and m+n is 3.